Case 2:19-cv-10707-VAR-PTM ECF No. 142, PageID.2125 Filed 04/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MACHELLE PEARSON, MARIA SHELDON,
and RACHELL GARWOOD, on behalf of
themselves and others similarly situated,

       Plaintiffs,
                                        Civil Action No. 2:19-cv-10707 VAR-PTM
-vs-                                    Hon. Victoria A. Roberts
                                        Magistrate Patricia T. Morris

MICHIGAN DEPARTMENT OF CORRECTIONS,
HEIDI WASHINGTON, in her individual and official
capacity, SHAWN BREWER, in his individual and
official capacity, RUSSELL MARBER, in his
individual and official capacity, KENNETH MCKEE,
in his individual and official capacity, LLOYD RAPELJE,
in his individual and official capacity, LIA GULICK,
in her individual and official capacity, MARTI KAY
SHERRY, in her individual and official capacity,
DAVID JOHNSON, in his individual and official
capacity, KARRI OUSTERHOUT, in her individual
and official capacity, WAYNE STATE UNIVERSITY,
CARMEN MCINTYRE, in her individual and official
capacity, JAMES BLESSMAN, in his individual and
official capacity, CORIZON HEALTH, INC., a Delaware
corporation, and JEFFREY BOMBER, in his individual
and official capacity

       Defendants.
________________________________________________________________/
JONATHAN R. MARKO (P72450)           248-398-9800
Attorney for Plaintiffs              mailto:morgan@nka.com
645 Griswold/Suite 4100              MATT H. MORGAN (MN 304657)
Detroit, MI 48226                    REBEKAH L. BAILEY (MN 387013)
(313)                                Co-Counsel for Plaintiff
965-5555mailto:john@ernstmarkolaw.co 80 S. Eight Street/Suite 4600
m                                    Minneapolis, MN 55402
                                     612-256-3200
CARY S. McGEHEE (P42318)
BETH M. RIVERS (P33614)              CULLEN B. McKINNEY (P49757)
Co-counsel for Plaintiffs            Attorney for Defendants, Carmen
117 W. 4th Street/Suite 200          McIntyre and James Blessman
Royal Oak, MI 48067                  38777 Six Mile Road, Suite 101
Case 2:19-cv-10707-VAR-PTM ECF No. 142, PageID.2126 Filed 04/13/21 Page 2 of 2




Livonia, MI 48152
(313) 964-4500 (fax 734/469-4298)
RONALD W. CHAPMAN, SR (P37603)                            SCOTT A. MERTENS (P60069)
WEDAD IBRAHIM (P81970)                                    NEIL GIOVANATTI (P82305)
Attorneys for Corizon Health, Inc.                        TRACEY VAN den BERGH (P70066)
and Jeffrey Bomber, D.O.                                  KRISTIE A. SPARKS (P79177)
1441 West Long Lake Road, Suite 310                       Attorneys for Defendants, Brewer,
Troy, MI 48098                                            McKeen, Marlan, MDOC, Rapelje, Sherry
(248) 644-6326                                            & Washington
                                                          MDOC Division
DAVID S. STEINGOLD (P29752)                               P.O. Box 30217
500 Griswold Street, Suite 2320                           Lansing, MI 48909
Detroit, MI 48226                                         (517) 335-3055
(313) 962-0000
________________________________________________________________/

                          ORDER FOR SUBSTITUTION OF COUNSEL


        PLEASE TAKE NOTICE that Thomas P. Sullivan (P74011) has this day been

substituted in place and stead of attorney, Trevor J. Zamborsky (P77244), as attorney

for Defendants, James Blessman and Carmen McIntyre. I also request a withdrawal of

Trevor J. Zamborsky from this case, as Trevor J. Zamborsky is no longer in the employ

of Tanoury, Nauts, McKinney & Dwaihy, PLLC.

                                                            s/ Victoria A. Roberts
                                                            U.S. District Court Judge
Dated: 4/16/2021

APPROVED AS TO FORM

   /s/ Thomas P. Sullivan
CULLEN B. McKINNEY P49757
THOMAS P. SULLIVAN P74011
Attorneys for Drs. McIntyre and Blessman

DATED:         April 13, 2021
S:\McKinney-Team\PEARSON.M\PLDGS\PROPOSED ORDER FOR SUB OF ATTYS.wpd
